Case 1:20-cr-00015-LMB Document 2 Filed 12/12/19 Page 1 of 11 PagelD# 2

   

mee

IN THE UNITED STATES DISTRICT CO IRT. “? a ee
FOR THE EASTERN DISTRICT OF VIRGINIA ~ me

| BEC} 2.

Alexandria Division

 

UNITED STATES OF AMERICA | a
Case No. 1:19-mj-527 (TCB)

Vv.
UNDER SEAL

XUEYONG WU,

a.k.a. “ANTONIO”

Defendant.

 

 

AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT

1, The following affidavit is made in support of a criminal complaint and
physical arrest of Xueyong WU (a.k.a. “Antonio”) for violations of 21 U.S.C. 846 and 18
U.S.C. 1956(h). The information contained in this affidavit is based upon information
obtained by the Affiant as well as information provided by other law enforcement
officers. The information in this affidavit is provided to establish probable cause and
does not contain every fact established during this investigation.

2. I am an Officer of the U.S. Drug Enforcement Administration (DEA) who
is designated by the Attorney General to enforce the Controlled Substances Act. 21
U.S.C. § 878. I am also an investigative or law enforcement officer of the United States
within the meaning of Title 18, United States Code, Section 2510(7), and empowered by
law to conduct investigations of, and to make arrests for, offenses enumerated in Section

878 of Title 21, United States Code.
Case 1:20-cr-00015-LMB Document 2 Filed 12/12/19 Page 2 of 11 PagelD# 3

3. Tam a Special Agent with the United States Drug Enforcement
Administration (DEA) and have been so employed since January of 2005. I am currently
assigned to DEA’s Special Operations Division. As a DEA Special Agent, I have
conducted numerous investigations targeting high-level foreign drug traffickers and
money launderers based in Central and South America.

4. During my career as a Special Agent of the DEA, I have received training
and experience in interviewing and interrogation techniques, arrest procedures, search
and seizure, narcotics investigations, search warrant applications, and various other
crimes. In the course of my training and experience, I have become familiar with the

methods and techniques associated with the distribution of narcotics, the laundering of
drug proceeds, and the organization of drug conspiracies. In the course of conducting
these investigations, I have been involved in the use of the following investigative
techniques: interviewing informants and cooperating witnesses; conducting physical
surveillance; supporting undercover operations; consensual monitoring and recording of
both telephonic and non-telephonic communications; analyzing telephone pen register
and caller identification system data; conducting court-authorized electronic surveillance;
and preparing and executing search warrants that have led to seizures of narcotics,
firearms, and other contraband.

5. Through instruction and participation in investigations, I have become
familiar with the manner in which narcotics traffickers conduct their illegal business and
the methods, language, and terms that are used to disguise conversations about their
narcotics activities. From my experience and training, I have learned, among other

things, that: (a) drug traffickers virtually never explicitly refer to drugs by name, instead,
Case 1:20-cr-00015-LMB Document 2 Filed 12/12/19 Page 3 of 11 PagelD# 4

to conceal the true nature of their illegal activities and to thwart detection by law |
enforcement, they use coded language to discuss drug trafficking; (b) narcotics traffickers
and money launderers frequently use cellular telephones to further their illegal activities
by, among other things, remaining in constant or ready communication with one another
without restricting either party to a particular location at which they might be the subject
of physical surveillance by law enforcement authorities; and (c) narcotics traffickers and
money launderers frequently use cellular telephones as well as text messaging features of
their cellular telephones to communicate and further conceal their communications from
law enforcement.

6. Through the course of investigations and based on my training,
experience, and communicating with other investigators, I am familiar with the manner in
which drug traffickers utilize money launderers to transport and transfer proceeds from
the sale of narcotics. More specifically, I know that Mexican cartels arrange to transport
narcotics across the U.S.-Mexico border, where the drugs are distributed and sold in the
United States. The sale of the narcotics generates drug proceeds. Many Mexican cartels
utilize money laundering organizations and money brokers who arrange to pickup the
drug proceeds in the United States and to transfer the value of the drug proceeds from the
United States to Mexico. I know that this transfer can be done through a variety of
methods, including bulk cash smuggling or trade based money laundering. In trade-based
money laundering, the drug proceeds are used to purchase goods, and the goods are then
transported either to Mexico or some intermediate country, and sold. If sold in Mexico,
the sales generate Mexican Pesos, which are then utilized to pay off the Mexican drug

traffickers. If the goods are shipped to a third country, such as China, their sale generates
Case 1:20-cr-00015-LMB Document 2 Filed 12/12/19 Page 4 of 11 PagelD# 5

Chinese currency, which can be used to pay for Chinese goods that can be shipped for
sale in Mexico. Such sales also generate Pesos, which can be used to pay off the
Mexican drug traffickers.

7. Since approximately January of 2017, the DEA, assisted by the United
States Department of Homeland Security (DHS) — Homeland Security Investigations
(HSI) and the U.S. Diplomatic Security Service (DSS), has investigated an international
cocaine trafficking and money laundering organization responsible for trafficking large
quantities of cocaine from Colombia to Central America and Mexico for importation into
the United States.

8. In so doing, investigators discovered Xizhi LI, a Chinese national residing
in Mexico, is one of the leaders of this global money laundering and cocaine smuggling
group. This investigation has shown that he is aided by domestic and foreign money
launderers, including Xueyong WU (a.k.a. “Antonio”).

9. In addition to trade-based and bulk currency smuggling operations, LI, and
. his co-conspirators have laundered drug money through domestic real estate ventures
(including mortgages and loans on these properties) and mirror transfers. LI’s money
laundering network operates throughout the United States, including within the Eastern
District of Virginia.

10. Law enforcement has determined LI, WU, and others conspired to launder
drug proceeds generated in the United States to foreign locations, and operated a casino
in Guatemala to facilitate money laundering and drug trafficking activities.

11. Throughout this investigation, law enforcement has investigated numerous

individuals involved in this organization’s illegal activities. Law enforcement has
Case 1:20-cr-00015-LMB Document 2 Filed 12/12/19 Page 5 of 11 PagelD# 6

discovered they possess and use telephonic devices to facilitate their criminal activity
(including those directly associated with WU), and often use end-to-end encrypted
applications to protect their communications from interception by law enforcement.

12. During this investigation, law enforcement identified a money launderer
who worked on behalf of LI’s organization. That individual, hereafter referred to as co-
conspirator (CC-1),' was arrested in July of 2017 and pled guilty to conspiracy to commit
money laundering, in violation of 18 U.S.C. 1956(h). CC-1 is currently serving a 120-
month term of imprisonment.”

13. According to CC-1, he and LI met in 2008 and were associated until CC-
1’s arrest in 2017. CC-1 was privy to details about LI's criminal activities including, but
not limited to, drug trafficking, and money laundering. According to CC-1, although LI
engaged in the direct importation and distribution of drugs, LI’s primary illegal activities
involved laundering drug money on behalf of Latin American TCOs. In this, CC-1
relayed that LI was aided by Xueyong WU. CC-1’s knowledge came from his direct

involvement in this criminal scheme, in which he independently organized financial

 

' CC-1, CC-2, and CS-3 will be referred to in the masculine regardless of their actual
gender.

? As part of that plea, CC-1 agreed to cooperate with law enforcement in return for
anticipated sentencing consideration, and for more than two years, CC-1 has provided
and continues to provide information to law enforcement. At sentencing, CC-1 received
no benefit for CC-1’s cooperation but CC-1 may qualify for a reduction in sentence,
pursuant to a motion from the government filed under Rule 35. CC-1 had a romantic and
professional relationship with LI. CC-1’s information has been corroborated by
information provided by multiple additional cooperating co-conspirators, bank records,
naturalization documents of LI, and electronic communications, among other means.
CC-1 has also agreed to testify at any jury trials if requested to do so by the government.
CC-1 has no prior criminal history but has engaged in most of the same activities as LI,
including money laundering and human smuggling. Among the individuals CC-1
discussed was LI and WU.
Case 1:20-cr-00015-LMB Document 2 Filed 12/12/19 Page 6 of 11 PagelD# 7

transactions involving the proceeds of drug sales on behalf of Mexican drug-trafficking
organizations (DTOs), and CC-1 also worked directly with LI and engaged in money
laundering activity on behalf of LI's organization.

14. Among his activities, CC-1 arranged the collection and movement of drug
proceeds for LI through bank accounts, as reflected in electronic communications
obtained from one of CC-I’s cellular telephones.’ CC-1 also stated that LI owned a
series of businesses he used to launder drug proceeds and that he purchased real estate
with drug proceeds. CC-1 disclosed that LI previously owned a casino in Guatemala,
later identified as the Golden MGM casino (now closed). According to CC-1, LI worked
with two other individuals to manage this casino: Xueyong WU and an individual
hereafter identified as CC-2. CC-1 identified WU from a passport photograph.
According to CC-1, WU also used the alias “Antonio.”

15. CC-1 explained that Xizhi LI and CC-2 began working together to
facilitate international drug trafficking and money laundering at the Guatemalan casino
named “GOLDEN VIDEO LOTERIA” (a.k.a. “VIDEOLOTERIA GOLDEN”). CC-1
confirmed this casino was in Guatemala City, Guatemala.

16. | CC-1 explained the purpose of the casino was for LI, WU, and others to
show drug cartel representatives that they (LI, Xueyong WU, and others) were wealthy
businessmen. According to CC-1, this was important because it showed the drug
traffickers that WU and LI were capable of successfully moving drug money, and that if
the money was seized, they would be capable of repaying the DTOs. Additionally, CC-1

said LI and his organization owned/operated the casino to make new drug trafficking and
Case 1:20-cr-00015-LMB Document 2 Filed 12/12/19 Page 7 of 11 PagelD# 8

money laundering contacts.. CC-1 also added that LI, WU, and others met cartel clients at
the casino, and that LI possessed weapons in the casino.

17. CC-1 noted WU and CC-2 rented the casino from LI for approximately
$10,000 (USD) per month. CC-1 said WU paid his rent by making monthly deposits into
an account held by LI. |

18. | Law enforcement’s analysis of CC-1’s cellular telephones showed that
CC-1 was an active user of “WeChat,” a Hong Kong-based encrypted messaging
application, which I know from my training and experience, is commonly used by
Chinese drug traffickers and money launderers due to its heightened security and
encryption. Within the application downloaded to CC-1’s phones, investigators located a
series of communications involving the coordination of money laundering activities in
the United States and elsewhere. Notably, in several communications between CC-1 and
his co-conspirators, CC-1 received and then provided WU’s name and bank account
information, as outlined in the following communications:

2017-07-19 23:46:47 PM UTC-04:00:

 

 

“CH” 6228410614505862378, Agricultural Bank, Enping City Sub-branch. Wu,
a.k.a. Xueyong

Chuxian

 

 

2017-07-19 23:48:19 PM UTC-04:00:

 

 

“AL” | 6228410614505862378, Agricultural Bank, Enping City Sub-branch. Wu,

 

 

 

3 CC-1 had five telephones in his possession at the time of arrest, which contained
numerous money laundering communications between CC-1 and LI.

7

 

 
Case 1:20-cr-00015-LMB Document 2 Filed 12/12/19 Page 8 of 11 PagelD# 9

 

 

a.k.a. Xueyong.
Hui

Long

 

 

19. Based on my knowledge of this investigation, in the two communications,
described above, which took place on or about July 19, 2017, I believe CC-1
communicated about sending drug proceeds designed to be remitted to China as part of
the aforementioned scheme. Furthermore, I believe the financial accounts referenced in
these two communications belonged to WU and were used to launder proceeds derived
from the illegal sale of controlled substances, including cocaine, in the United States.

20. Additionally, throughout 2019, law enforcement debriefed a confidential
source (hereafter, CS-1) who provided extensive information about this conspiracy. CS-1
has been a cooperating source with DEA since 2017.4

21.  Inresponse to questioning about CC-2 and WU’s use of a casino, CS-1_
told investigators that the Colombians (referring to Colombia-based criminal associates)
would trust CC-2 more if he owned a casino. CS-1 added that CC-2 was involved in the
casino business to attract drug traffickers, and his involvement in this business had the

desired effect. CS-1 also explained that the casino served as collateral for the drug

 

4 CS-1 made a large number of money pick-ups throughout the United States on behalf of
CC-2, thereby assisting in laundering at least $30,000,000 in drug proceeds. In
approximately 2017, CS-1 was arrested with a large amount of U.S. currency during a
vehicle stop. CS-1 has not been charged with any crime. CS-1 has been paid for his work
as a source. The information CS-1 has provided to law enforcement has been deemed
accurate and reliable, and has been further corroborated through independent means,
including ledgers and EZ pass vehicle records. For these reasons, I consider CS-1 to be
reliable,

 
Case 1:20-cr-00015-LMB Document 2 Filed 12/12/19 Page 9 of 11 PagelD# 10°

traffickers with whom CC-2 was doing business, as the traffickers would get the
impression that CC-2 and his associates, including WU, were making money.

22. | CS-1 said CC-2 had a partner in the casino named “Antonio.” CS-1
positively identified a photograph of WU as the individual he knew as “Antonio”.

23. CS-1 admitted that he met WU in both Brooklyn, New York, andin
California. CS-1 admitted that he delivered money to “Antonio” in Brooklyn, New York.
CS-1 also said that WU received a percentage (or commission) of the money pick-ups
that CS-1 conducted on behalf of CC-2. According to CS-1, cc-2 said that if he (CC-2)
was not around, that CS-1 should deal with “Antonio.” Law enforcement corroborated
WU’s travel to both New York and California through flight records. These records .
confirmed that WU traveled to both locations during the same general period when CS-1 |
claimed he met with WU to conduct money-laundering transactions.

24. Sometime in and around 2016, CS-1 also transported approximately 10
kilograms of cocaine from Los Angeles and ultimately to New York City. CS-1
transported the cocaine through the Eastern District of Virginia along I-95. CS-1 also
transported bulk currency (typically $300,000 or more) approximately 100 times on
behalf of the conspiracy. CS-1 transited the Eastern District of Virginia, again along I-95,
to deliver and obtain these proceeds. CS-1 stated that he believed the funds were drug
proceeds because on at least one occasion, the money smelled like cocaine. Other
circumstances of the money pickups led CS-1 to conclude that the funds were derived
from drug sales, including the fact that the individuals from whom he was obtaining the
cash possessed weapons, and that the exchanges took place under clandestine

circumstances, such as in motel rooms.
Case 1:20-cr-00015-LMB Document 2 Filed 12/12/19 Page 10 of 11 PagelD# 11

25. On December 9, 2019, the Honorable Jean P. Rosenbluth, U.S. Magistrate
Judge for the Central District of California, authorized the search and seizure of Xueyong
WU’s belongings, digital devices, and other articles. On December 11, 2019, WU
entered the United States through the Los Angeles International Airport aboard China
Southern Airlines flight #CZ621. WU was placed into secondary examination by U.S.
Customs and Border Protection. There, DEA Special Agents served WU with a copy of
the warrant for his electronic devices.

26. | WU possessed, among other things, four electronic devices. WU provided
law enforcement with the passcodes to his devices. Law enforcement began to search
through the devices, and found numerous electronic communications between WU and
other individuals discussing the movement and transfer of bulk currency, and discovered
photographs of large quantities of bulk United States Currency.

27.  Inaddition, investigators interviewed WU at the Los Angeles International
Airport. WU admitted knowing and having met Xizhi LI, and said LI was CC-2’s boss at
the casino in Guatemala City. WU also admitted traveling to New York and California
with CC-2 during 2016——the same locations and general times when CS-1 claimed that
he met with WU as part of his money laundering activities. WU also admitted that he was
a part owner in the casino owned and operated by LI and CC-2. Eventually, WU
requested to speak to an attorney at which point the interview ceased. Based on the
foregoing facts, law enforcement arrested WU based on probable cause for his
involvement in a conspiracy to distribute five kilograms or more of cocaine (21 U.S.C. §

846) and conspiracy to commit money laundering (18 U.S.C. § 1956(h)).

10
Case 1:20-cr-00015-LMB Document 2 Filed 12/12/19 Page 11 of 11 PagelD# 12

28. Based on the foregoing evidence, I respectfully submit that probable cause
exists showing Xueyong WU conspired to distribute five kilograms or more of cocaine,
in violation of 21 U.S.C. 846 and conspired to commit money laundering, in violation of

18 U.S.C. 1956(h).

TKepeta

Tetyana X. Renelt, Special Agent
Drug Enforcement Administration

we
Sworn to and subscribed before me, this \- day of —_Yreomtur , 2019.

Is}

heresa Carroll Buchanan
j tates Magistrate Judge
The Honorable Theresa C. Buchanan

United States Magistrate Judge
Eastern District of Virginia

1]
